DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/01/2022 has been entered. Claims 1, 3, 10, 16-17, and 19 have been amended. Claims 1, 3-14, and 16-19 are pending.
Allowable Subject Matter
Claims 1, 3-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20140267683 teaches a display panel with redundancy scheme and method of manufacture are described. In an embodiment, a display panel includes a display substrate with a pixel area and a non-pixel area. The pixel area includes an array of subpixels and a corresponding array of bottom electrodes within the array of subpixels. An array of micro LED devices pairs are bonded to the array of bottom electrodes, and one or more top electrodes are formed in electrical contact with the array of micro LED device pairs. 20120169222 a field emission device and display includes an insulating substrate, a number of first electrode down-leads, a number of second electrode down-leads, and a number of electron emission units. The first electrode down-leads are set an angle relative to the second electrode down-leads to define a number of cells. Each electron emission unit is located in each cell and includes a first electrode, a second electrode, and a plurality of electron emitters. The second electrode extends surrounding the first electrode. The plurality of electron emitters located on and electrically connected to at least one of the first electrode and the second electrode. 
Prior arts fail to disclose or suggest a display apparatus comprising: wherein. the common electrode is interposed between each of the plurality of signal electrodes to respectively surround three sides of distal ends of each of the plurality of signal electrodes while fourth sides of each of the distal ends of each of the plurality of signal electrodes are exposed from the common electrode, in respective facing directions of the fourth sides, between a respective two ends of the common electrode, wherein the respective facing directions are different directions that extend away from each other, and the plurality of LED elements are each connected to the common electrode and one of the distal ends of the plurality of signal electrodes, or the plurality of signal electrodes is arranged to respectively surround three sides of distal ends of the common electrode while fourth sides of each of the distal ends of the common electrode are exposed from the plurality of signal electrodes, in respective facing directions of the fourth sides, between two ends of a respective one of the plurality of signal electrodes, wherein the respective facing directions are different directions that extend toward each other, and the plurality of LED elements are each connected to one of the distal ends of the common electrode and one of the plurality of signal electrodes.
Claim 1, prior arts fail to disclose or suggest a display apparatus comprising: a plurality of pixel regions, wherein each of the plurality of pixel regions comprises: a plurality of light emitting diode (LED) elements; a plurality of signal electrodes configured to supply data signals to the plurality of LED elements, respectively; and a common electrode that is shared by the plurality of LED elements and configured to provide a ground to the plurality of LED elements, wherein, in a plan view: the common electrode is interposed between each of the plurality of signal electrodes to respectively surround three sides of distal ends of each of the plurality of signal electrodes while fourth sides of each of the distal ends of each of the plurality of signal electrodes are exposed from the common electrode, in respective facing directions of the fourth sides, between a respective two ends of the common electrode, wherein the respective facing directions are different directions that extend away from each other, and the plurality of LED elements are each connected to the common electrode and one of the distal ends of the plurality of signal electrodes, or the plurality of signal electrodes is arranged to respectively surround three sides of distal ends of the common electrode while fourth sides of each of the distal ends of the common electrode are exposed from the plurality of signal electrodes, in respective facing directions of the fourth sides, between two ends of a respective one of the plurality of signal electrodes, wherein the respective facing directions are different directions that extend toward each other, and the plurality of LED elements are each connected to one of the distal ends of the common electrode and one of the plurality of signal electrodes.
Claim 19, prior arts fail to disclose or suggest a method of manufacturing a display apparatus, the method comprising: providing a plurality of signal electrodes configured to supply data signals to a plurality of light emitting diode (LED) elements on a substrate; providing a common electrode configured to provide a ground to the plurality of light emitting diode (LED) elements on the substrate; and providing the plurality of light emitting diode (LED) elements on the substrate, wherein the plurality of LED elements, the plurality of signal electrodes, and the common electrode are contained in each of a plurality of pixel regions comprised in the display apparatus, and wherein, in a plan view: the common electrode is interposed between each of the plurality of signal electrodes to respectively surround three sides of distal ends of each of the plurality of signal electrodes while fourth sides of each of the distal ends of each of the plurality of signal electrodes are exposed from the common electrode, in respective facing directions of the fourth sides, between a respective two ends of the common electrode, wherein the respective facing directions are different directions that extend away from each other, and the plurality of LED elements are each connected to the common electrode and one of the distal ends of the plurality of signal electrodes, or the plurality of signal electrodes is arranged to respectively surround three sides of distal ends of the common electrode while fourth sides of each of the distal ends of the common electrode are exposed from the plurality of signal electrodes, in respective facing directions of the fourth sides, between two ends of a respective one of the plurality of signal electrodes, wherein the respective facing directions are different directions that extend toward each other, and the plurality of LED elements are each connected to one of the distal ends of the common electrode and one of the plurality of signal electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        
07/08/2022